Citation Nr: 0627883	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  95-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for patellar tendonitis of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cervicodorsolumbosacral strain, evaluated 
effective June 3, 2002, as 20 percent disabling for myositis 
with limitation of motion of the cervical spine, and 20 
percent disabling for myositis with limitation of motion of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to April 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In February 1998, the veteran testified at a personal hearing 
before the undersigned Veteran Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In May 1998 and July 2004, the Board remanded the claims for 
additional development and adjudicative action.  

In a rating decision of January 2005 the RO assigned separate 
evaluations for myositis with limitation of motion of the 
cervical spine and the lumbar spine, and increased the 
evaluation to 20 percent disabling effective June 3, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

The veteran's representative has requested that this case be 
remanded for further development.  In the July 2004 remand 
the Board requested that the RO obtain the hospitalization 
records of May 1994 to June 1994 at the VA Medical Center in 
San Juan, Puerto Rico.  If the records were unavailable, the 
RO was asked to provide an explanation in the record as to 
why they were not available.  In response to the Board's 
remand, the RO requested the VA medical records form May 1994 
to June 1994.  X-ray records of May 1994 were associated with 
the claims file.  However, no records form the veteran's 
hospitalization from May 1994 to June 1994 were associated 
with the claims file, nor was an explanation of their 
unavailability provided for the record.

The Board further requested that the RO contact the veteran 
and ask him to provide the names and addresses of any medical 
provider who has treated or is treating him for his left knee 
and back pain, and specifically ask for the name and address 
of the neurologist with whom the veteran had a neurological 
work-up in Arecibo, Puerto Rico.  The RO was then to obtain 
the records and associate them with the claims file.  While 
the RO specifically requested the name of the neurologist 
from Arecibo, Puerto Rico as ordered by the Board, the 
veteran has not provided this information.  In light of this 
remand, the Board believes that he should be given one last 
opportunity to provide the information necessary to obtain 
these records.  Otherwise, he is advised that it is his 
responsibility to provide the records.

With regard to the issue of an increased evaluation for 
patellar tendonitis of the left knee, the Board notes that 
the June 2002 VA examination report notes that the veteran 
was claiming  severe pain on the left knee on touch and as a 
result, the examiner was unable to provide a comprehensive 
assessment of the condition of the left knee.  The veteran's 
representative has requested that an examination be provided 
by a different examiner, and, to the extent feasible, the 
Board will accede to his request.  Moreover, the Board notes 
that it is unclear from the record whether the veteran was 
being uncooperative or whether the examiner was unable to 
conduct an adequate examination due to severe pain on the 
knee.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him the 
name and address of the neurologist with 
whom he had a neurological work-up in 
Arecibo, Puerto Rico, and the date of such 
work-up.  Treatment records should be 
obtained and associated with the claims 
file.

2.  Obtain copies of VA hospitalization 
records from May 1994 to June 1994 from 
the VA medical facility in San Juan, 
Puerto Rico.  If records cannot be 
obtained, an explanation as to their 
unavailability must be provided.  

3.  Obtain up-to-date VA outpatient 
treatment records pertaining to the 
veteran from July 2004 to the present.

4.  The veteran should be afforded a VA 
examination to determine the current 
condition of the service connected 
patellar tendonitis of the left knee.  The 
examination should be conducted by an 
examiner other than the one who conducted 
the August 1994 and June 2002 examinations 
if another examiner is available.  Along 
with findings concerning range of motion 
and stability of the knee, the examiner 
should indicate whether or not there is 
additional disability due to flare-ups of 
pain, incoordination or fatigability of 
the knee.  To the extent possible, this 
should be expressed in terms of additional 
limitation of motion.  See DeLuca V. 
Brown, 8 Vet. App. 202 (1995).  If the 
examiner believes that the veteran is 
being uncooperative during the 
examination, he should so state in the 
report.  The veteran is advised that his 
cooperation with the examiner is essential 
for an adequate examination.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN


Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


